internal_revenue_service index nos department of the treasury washington d c ces ats parson to contact telephone number refer reply to cc dom fi p plr-108822-99 date aug fund a fund b fund cc fund d fund trust a_trust b state x state y adviser accounting firm date date rere plr-108822-99 date date date date p ws this responds to a letter dated may each fund requests that its election under of the internal_revenue_code to treat dividends correspondence submitted on behalf of funds a the funds sec_855 distributed after the close of during that taxable_year be considered timely filed pursuant to sec_301_9100-3 of the procedure and administration regulations a taxable_year as having been paid d b and subsequent c and e fund a is a state x corporation and is registered as an facts is open-end management investment_company under the investment_company act of as amended fund b e are separate series of trust b organized as state y business trusts and are registered as open- end management investment companies under the investment_company act of a separate series of trust a fund c u s c sec_80a-1 et seq trust a and trust b are and fund fund d each fund elected to be treated as a regulated_investment_company ric under subchapter_m year of operation and has subsequently operated in a manner each fund uses the accrual intended to qualify it method_of_accounting for tax and financial_accounting purposes and has an october year-end of the code for its first fiscal a ric as each of the funds has a board_of directors and officers but these services include the performance of certain the funds have engaged adviser to provide the no employees funds with overall investment advisory and other services as well as office facilities and personnel necessary to administer the funds accounting functions for which adviser directly employs experienced mutual_fund accounting professionals to perform such the funds directly retain accounting firm to prepare services tax returns and as their independent auditor responsible for the preparation and review of each fund's federal requests and any applicable elections and local_tax returns including extension adviser is responsible accounting firm is state plr-108822-99 for reviewing the funds' tax returns and extension requests and arranging for execution and timely filing of those returns and extension requests for the taxable_year ended date each of the funds declared and paid dividends by date consistent with the funds' prospectuses financial statements and distribution practices each of the funds intended to make a timely election under sec_855 of the code to treat certain dividends_paid after the close of its taxable_year as having been paid during the taxable_year that ended date made on the federal_income_tax return due on date the funds this election should have been for each of oe accounting firm prepared a federal_income_tax extension internal restructuring and the request for each of the funds and on date sent them via courier to adviser implementation of a new accounting system complicated by the fact that a key member of adviser's financial department was on extended sick leave strained adviser's ability to perform certain functions consequently adviser inadvertently failed to file each fund's federal_income_tax extension requests by date on date the discovery that the extension requests had not been filed upon discovering the failure to timely file the extension requests accounting firm immediately commenced preparation of the form 1120-ric for each of the funds on date an inquiry by an employee of accounting firm led to the returns were filed law and analysis sec_855 of the code provides that if a ric - declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration - the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b c and d plr-108822-99 sec_1_855-1 of the tncome tax regulations sets forth the method of making the elec ion and provides that the election must be made in the return filed by the ric for the taxable_year sec_301_9100-1 of the procedure and administration that the commissioner has regulations provides in part discretion to grant a reasonable extension of time to make a regulatory election defined in whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin ora statutory election but no more than 6months except in the case of a taxpayer who is abroad under-all subtitles of the internal_revenue_code except subtitles e sec_301_9100-1i b as an election and i h g sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b through iii for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 when a taxpayer applies of holding based upon the facts presented and representations made by each fund we hold that each fund has demonstrated good cause for the granting of relief under sec_301_9100-3 accordingly each fund will be treated as having made a timely election under sec_855 of the code on its federal_income_tax return filed for the tax_year that ended date no opinion is expressed as to whether each fund's tax_liability is not lower in the aggregate for the year to which the election applies than each fund's tax_liability would have been if the election had been timely made taking into account the time_value_of_money returns involved the district director's office will determine each fund's tax_liabilities for the year involved district director's office determines that any fund's liability upon audit of the federal_income_tax if the eur-108822-99 is lower that office will determine the federal_income_tax effect aoe a this ruling is limited to the timeliness of each fund's election under sec_855 of the code this ruling does not relieve each fund from any penalty that it may owe as a result of its failure_to_file its federal_income_tax returns on time except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding each fund in particular no opinion is expressed or implied whether each fund qualifies as a ric that is taxable under subchapter_m part of the code this ruling is directed only to the caxpayer who requested sec_6110 k of the code provides that it may not be it used or cited as precedent sincerely yours lalrd ante assistant chief_counsel financial institutions and products enclosures copy of this letter copy of sec_6110 purposes
